     Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 1 of 9 PageID #: 520




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

BLACKBERRY BOTANICALS dba
BLACKBERRY SPRINGS FARM,
NEAL LAFERRIERE,
ELIZABETH LAFERRIERE,
ION MOCCO,
A.L., a minor,
A.L., a minor,
N.L. II, a minor,
Through their parents and next of friends and
MATTHEW P. HALE,

        Plaintiffs,
v.                                                                 Civil Action No. 5:19-cv-00182

EQUITRANS MIDSTREAM CORPORATION,
MOUNTAIN VALLEY PIPELINE, LLC,
US TRINITY ENERGY SERVICES, LLC,
SWANSON GROUP AVIATION, LLC, and
AG MAX, LLC,

        Defendants.

      PETITION OF PLAINTIFFS NEAL AND ELIZABETH LAFERRIERE, AS
BIOLOGICAL PARENTS AND NEXT FRIENDS OF MINOR PLAINTIFFS A.L., A.L. &
   N.L. II, FOR COURT APPROVAL & CONFIRMATION OF SETTLEMENTS ON
BEHALF OF A.L., A.L. & N.L. II, PURSUANT TO WEST VIRGINIA CODE § 44-10-14

        COME NOW Plaintiffs Neal and Elizabeth Laferriere, the biological parents and next

friends of minor Plaintiffs A.L., A.L. & N.L. II who are under the age of eighteen years and file

this Petition, pursuant to West Virginia Code § 44-10-14, requesting the Court to approve and

confirm a settlement compromise with Defendants Equitrans Midstream Corporation, Mountain

Valley Pipeline, LLC, US Trinity Energy Services, LLC, Swanson Group Aviation, LLC and

Ag-Max, LLC, for tort claims on behalf of minor Plaintiffs A.L., A.L. & N.L. II. In support

thereof, Plaintiffs sets forth, under oath, the following facts:
   Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 2 of 9 PageID #: 521




       1.      That minor Plaintiff A.L., is a fourteen (14) year-old female born in 2005.

       2.      That minor Plaintiff A.L., is a ten (10) year-old female born in 2010.

       3.      That minor Plaintiff N.L. II, is a ten (10) year-old male born in 2010.

       4.      That the facts of the injuries and damages of minor Plaintiffs A.L., A.L. & N.L. II

relied upon in requesting the Court to consider and approve the proposed settlement and release

are that these minor Plaintiffs sustained or suffered minor abrasions and emotional distress when

“Earthguard-Edge” pellets were dropped from a helicopter, allegedly owned, operated or

directed by the Defendants, and struck minor Plaintiffs A.L., A.L. & N.L. II. See Amended

Complaint (Doc. 4) at ¶ 31.

       5.      That the circumstances and events leading to the injury or loss at issue and the

identities of the persons or entities alleged to be responsible for the injury or loss are that

Defendants trespassed upon the Plaintiffs’ land by indiscriminately dropping “Earthguard-Edge”

pellets from an helicopter, allegedly owned, operated or directed by the Defendants, onto

Plaintiffs Neal and Elizabeth Laferriere’s property without their permission. The pellets struck

six (6) of the Plaintiffs, including minor Plaintiffs A.L., A.L. & N.L. II. Plaintiffs Neal and

Elizabeth Laferriere also contend that the pellets contaminated their property and damaged their

ability to operate an organic farm on the property.

       6.      That Defendants or their counsel acting on their behalf, have negotiated and

tentatively agreed to settle the case, including any and all claims of minor Plaintiffs A.L., A.L. &

N.L. II resulting from their alleged acts or omissions. Defendants or their counsel acting on their

behalf, have offered to pay Plaintiffs a global and total sum of One Hundred Thousand Dollars

($100,000.00) for the complete settlement of all claims regarding its acts or omission, including
   Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 3 of 9 PageID #: 522




minor Plaintiffs A.L., A.L. & N.L. II. In addition, minor Plaintiffs A.L., A.L. & N.L. II will

benefit from the settlement because Plaintiffs Neal and Elizabeth Laferriere anticipate using their

portion of the settlement proceeds for continued stable housing, to maintain a safe learning

environment for home schooling and to restart their organic plant business.

       7.      That, as a result of said allegations, minor Plaintiffs A.L., A.L. & N.L. II

sustained or suffered minor abrasions and emotional distress.

       8.      That Plaintiffs Neal and Elizabeth Laferriere are the biological parent and next

friend of minor Plaintiffs A.L., A.L. & N.L. II.

       9.      That minor Plaintiffs A.L., A.L. & N.L. II do not have permanent injuries or

impairments as a result of the allegations against the Defendants contained in the Amended

Complaint.

       10.     That minor Plaintiffs A.L., A.L. & N.L. II did not incur any medical bills or

expenses as a result of the allegations contained in the Amended Complaint. There is an attorney

fee in the amount of Twenty-Five Thousand Dollars ($25,000.00) and litigation costs in the

amount of Eighteen Thousand Eight Hundred Eleven Dollars and Forty-Seven Cents

($18,811.47). The respective net proceeds would be Fifty-Six Thousand One Hundred Eighty-

Eight Dollars and Fifty-Three Cents ($56,188.53). Of this amount, the respective net distribution

to minor Plaintiff A.L. would be Two Thousand Five Dollars ($2,500.00), the respective net

distribution to minor Plaintiff A.L. would be Two Thousand Five Dollars ($2,500.00) and the

respective net distribution to minor Plaintiff N.L. II would be Two Thousand Five Dollars

($2,500.00). The remaining amount would be disbursed between Plaintiffs Neal & Elizabeth

Laferriere ($45,188.53), Matthew P. Hale ($2,500.00) and Ion Mocco ($1,000.00).
   Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 4 of 9 PageID #: 523




       11.     That Plaintiffs Neal and Elizabeth Laferriere do not anticipate any future expenses

for the treatment and care of minor Plaintiffs A.L., A.L. & N.L. II related to the allegations

against the Defendants in the Amended Complaint.

       12.     That Plaintiffs Neal and Elizabeth Laferriere states that the proceeds of the

respective settlement trusts on behalf of minor Plaintiffs A.L., A.L. & N.L. II will be deposited

into F.D.I.C. insured, interest-bearing saving accounts, or other appropriate investment accounts

approved by the Court in the respective name of minor Plaintiffs A.L., A.L. & N.L. II. The

respective settlement trust proceeds will remain in the name of Plaintiffs Neal and Elizabeth

Laferriere until the respective minor Plaintiff reaches the age of majority. Plaintiffs Neal and

Elizabeth Laferriere acknowledge that they will disburse the settlement trust proceeds in these

accounts, prior to the respective times minor Plaintiffs reach their ages of majority, only after

obtaining the approval of the Court.

       13.     That Plaintiffs Neal and Elizabeth Laferriere are of the opinion that, under all of

the circumstances in question and the physical condition of minor Plaintiffs A.L., A.L. & N.L. II,

the global settlement amount offered by or on behalf of the Defendants is fair and reasonable;

Plaintiffs Neal and Elizabeth Laferriere are of the opinion that the acceptance of such sums of

money, the release and acquittance of the Defendants, along with their agents would serve the

best interests of minor Plaintiffs A.L., A.L. & N.L. II. Plaintiffs Neal and Elizabeth Laferriere

request such other relief as the Court may determine is appropriate in the best interest of minor

Plaintiffs A.L., A.L. & N.L. II.

       WHEREFORE, Plaintiffs Neal and Elizabeth Laferriere respectfully requests that this

Court file this Petition and proceed to have a hearing upon the facts and circumstances arising
   Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 5 of 9 PageID #: 524




upon this Petition in order that Plaintiffs Neal and Elizabeth Laferriere be authorized to

consummate said agreed settlement and to receive by or on behalf of Defendants Equitrans

Midstream Corporation, Mountain Valley Pipeline, LLC, US Trinity Energy Services, LLC,

Swanson Group Aviation, LLC and Ag-Max, LLC, the sum of One Hundred Thousand Dollars

($100,000.00) as set forth hereinabove; that this Court approve the payment of the attorney fees

and litigation costs which were incurred in the prosecution of this claim; and that Plaintiffs Neal

and Elizabeth Laferriere be authorized to execute and deliver a full and complete release

releasing the Defendants and their agents from any and all claims and demands of minor

Plaintiffs A.L., A.L. & N.L. II or Plaintiffs Neal and Elizabeth Laferriere on account of and

arising out of any injuries to minor Plaintiffs A.L., A.L. & N.L. II which may be related to the

allegations against the Defendant contained in the Amended Complaint.

                                             Plaintiffs Neal and Elizabeth Laferriere,
                                             By Counsel,

                                             /s/ David R. Barney, Jr.
                                             David R. Barney, Jr., Esquire (W.Va. Bar No. 7958)
                                             drbarneywv@gmail.com
                                             Kevin W. Thompson, Esquire (W.Va. Bar No. 5062)
                                             kwthompsonwv@gmail.com
                                             Thompson Barney
                                             2030 Kanawha Boulevard, East
                                             Charleston, West Virginia 25311
                                             Telephone: (304) 343-4401
                                             Facsimile: (304) 343-4405

                                             Anna R. Ziegler, Esquire (W.Va. Bar No. 9954)
                                             anna.ziegler@zieglerandziegler.com
                                             Elise A. Keaton, Esquire (W.Va. Bar No. 12916)
                                             elise.keaton@zieglerandziegler.com
                                             Ziegler & Ziegler, LC.
                                             110 James Street
                                             Hinton, West Virginia 25951
                                             Telephone: (304) 466-1224
Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 6 of 9 PageID #: 525




                                 Facsimile: (304) 466-4294
                                 Counsel for Plaintiffs
Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 7 of 9 PageID #: 526
     Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 8 of 9 PageID #: 527




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

BLACKBERRY BOTANICALS dba
BLACKBERRY SPRINGS FARM,
NEAL LAFERRIERE,
ELIZABETH LAFERRIERE,
ION MOCCO,
A.L., a minor,
A.L., a minor,
N.L. II, a minor,
Through their parents and next of friends and
MATTHEW P. HALE,

        Plaintiffs,
v.                                                         Civil Action No. 5:19-cv-00182

EQUITRANS MIDSTREAM CORPORATION,
MOUNTAIN VALLEY PIPELINE, LLC,
US TRINITY ENERGY SERVICES, LLC,
SWANSON GROUP AVIATION, LLC, and
AG MAX, LLC,

        Defendants.
                                 CERTIFICATE OF SERVICE
       The undersigned counsel for Plaintiffs Neal and Elizabeth Laferriere hereby certifies that
on April 8, 2020, a true copy of the foregoing “Petition of Plaintiffs Neal and Elizabeth
Laferriere, as biological parents and next friends of minor Plaintiffs A.L., A.L. & N.L. II, for
Court approval & confirmation of settlements on behalf of A.L., A.L. & N.L. II., pursuant to
West Virginia Code § 44-10-14” was filed electronically through the CM/ECF electronic system
which will send notification of the filing to the following counsel of record:

                                     Brent D. Benjamin
                                     Jason S. Hammond
                                     Jeffrey M. Carder
                                     Bailey & Wyant
                                     Post Office Box 3710
                                     Charleston, West Virginia 25337
                                     Telephone: (304) 345-4222
                                     Facsimile: (304) 343-3133
                                     bbenjamin@baileywyant.com
                                     jhammond@baileywyant.com
                                     jcarder@baileywyant.com
Case 5:19-cv-00182 Document 111 Filed 04/08/20 Page 9 of 9 PageID #: 528




                           Counsel for Equitrans Midstream Corp.,
                           Mountain Valley Pipeline, LLC, and
                           US Trinity Energy Services, LLC

                           Benjamin B. Ware
                           Shanna L. Brown
                           Goodwin & Goodwin, LLP
                           300 Summers Street, Suite 1500
                           Charleston, West Virginia 25301
                           Telephone: (304) 346-7000
                           Facsimile: (304) 344-9692
                           bbw@goodwingoodwin.com
                           slb2@goodwingoodwin.com
                           Counsel for Swanson Group Aviation, LLC

                           Keith E. Whitson
                           Stephanie A. Short
                           Schnader Harrison Segal & Lewis
                           Fifth Avenue Place, Suite 2700
                           120 Fifth Avenue
                           Pittsburgh, Pennsylvania 15222
                           Telephone: (412) 577-5220
                           Facsimile: (412) 577-5190
                           kwhitson@shnader.com
                           SShort@Schnader.com
                           Counsel for Ag-Max, LLC

                                  Plaintiffs Neal and Elizabeth Laferriere,
                                  By Counsel,

                                  /s/ David R. Barney, Jr.
                                  David R. Barney, Jr., Esquire (W.Va. Bar No. 7958)
                                  drbarneywv@gmail.com
                                  Kevin W. Thompson, Esquire (W.Va. Bar No. 5062)
                                  kwthompsonwv@gmail.com
                                  Thompson Barney
                                  2030 Kanawha Boulevard, East
                                  Charleston, West Virginia 25311
                                  Telephone: (304) 343-4401
                                  Facsimile: (304) 343-4405
